Citation Nr: 1100051	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-30 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for skin cancer and 
rashes


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a condition 
claimed as multiple myeloma (also claimed as skin cancer and 
rashes). 

In November 2010, the Veteran testified at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1. By July 2003 rating decision, the RO denied service connection 
for a condition claimed as multiple myeloma (also claimed as skin 
cancer and rashes), essentially based on findings that there was 
no showing of any current diagnosis of multiple myelomas and no 
showing of multiple myeloma in service.  The RO also determined 
that there was no current objective medical evidence showing that 
the Veteran had a chronic skin impairment related to his service 
approximately 36 years ago, including his presumed exposure to 
Agent Orange, or that he had a condition for which presumptive 
service connection is warranted based on Agent Orange exposure.  
The Veteran was notified of the July 2003 rating decision and his 
appellate rights thereto, but he did not file an appeal.  Thus, 
the July 2003 RO rating decision became final.  It is the last 
final disallowance of the claim for service connection for skin 
cancer and rashes. 

2. Evidence received subsequent to the final July 2003 RO rating 
decision, regarding the claim for service connection for skin 
cancer and rashes, was not previously submitted to agency 
decisionmakers, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The July 2003 RO rating decision, which denied service 
connection for a condition claimed as multiple myeloma (also 
claimed as skin cancer and rashes), is the last previous final 
disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2010).

2. Evidence received since the July 2003 RO rating decision is 
new, but not material, and the Veteran's claim for service 
connection for skin cancer and rashes may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  However, the United States Supreme Court (Supreme 
Court) reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting review 
of a decision of the Board, a court shall take due account of the 
rule of prejudicial error.  The Supreme Court in essence held 
that - except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2007 that fully addressed the 
notice elements.  This letter was sent prior to the initial RO 
decision in this matter, and informed the Veteran of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The Board also 
notes that in the April 2007, the Veteran was advised of how 
disability ratings and effective dates are assigned.  See Dingess 
v. Nicholson, supra.  Moreover, he has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See Sanders 
v. Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.

The Board also notes that in the case of Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish the claim that were found insufficient in the previous 
denial.  In this case, the Veteran has been informed of the 
evidence necessary to establish his eligibility for VA benefits 
and of the necessity of presenting new and material evidence 
along with that definition.  The Board concludes that the April 
2007, from the RO to the Veteran, adequately complied with the 
VCAA and subsequent interpretive authority, and that he has not 
been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's VA and private treatment records.  The Board notes that 
since new and material evidence has not been received and the 
claim for service connection may not be reopened, a VA 
examination is not necessary at this time in order to decide this 
claim.  It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim.  Therefore, no 
useful purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The United States Court of Appeals for 
Veterans Claims (Court) has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Analysis

To reopen a claim following a final decision, the Veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  Amendments to §3.156, changing the standard for finding 
new and material evidence, are applicable in this case, because 
the Veteran's claims to reopen were filed after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

By July 2003 rating decision, the RO denied service connection 
for a condition claimed as multiple myeloma (also claimed as skin 
cancer and rashes), essentially based on two theories of 
entitlement.  The Veteran was notified of this rating decision, 
but did not file an appeal.  Thus, the July 2003 RO rating 
decision became final.  It is the last final disallowance of the 
claim for service connection for skin cancer and rashes.

The evidence of record at the time of the July 2003 RO rating 
decision included the Veteran's service treatment records (STRs), 
an April 2003 VA examination report, and private treatment 
records.  STRs showed no report of or finding of any skin cancer 
or rashes.  On VA examination in April 2003, the examiner 
clarified that the Veteran was being seen because of his Agent 
Orange exposure and his multiple skin cancers.  Although the 
Veteran thought he might have melanoma, the examiner noted that 
treatment records showed he had a history of extensive squamous 
cell carcinoma involvement of his forehead, scalp, and right arm, 
and that this started in 1993 with the development of a lesion in 
the right side of his scalp which was ultimate diagnosed as 
squamous cell carcinoma.  The impressions were multiple scars 
secondary to surgical procedures for removal of skin cancers and 
heavy Agent Orange exposure during his service, by history.  
Private treatment records from Dr. Tomich, dated from 1993 
through 2002 showed that the Veteran was treated for multiple 
instances of squamous cell carcinoma in situ, actinic keratosis, 
and basal cell carcinoma.  In a letter dated in September 1996, 
Dr. Tomich indicated that the Veteran had a history of sun damage 
and skin cancer. 

Evidence submitted subsequent to the RO's July 2003 rating 
decision includes VA treatment records, private treatment 
records, the Veteran's statements, and his testimony from 
November 2010.  For the purpose of determining whether evidence 
is new and material, the credibility of the evidence is presumed.  
Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The Board notes in a statement dated 
in January 2007, the Veteran requested that his claim for 
exposure to Agent Orange be reopened, and he reported having 
scars and lesions on his head an arms that had been diagnosed as 
melanoma.  In that regard, the Board notes that although the 
Veteran initially (in October 2002) claimed service connection 
for scars on his head and arm, which he designated at that time 
as "multiple myeloma", it appears clear that he is claiming 
entitlement to service connection for skin cancer and rashes, 
which he has also more recently referred to as melanoma.  Thus, 
although in the July 2003 rating decision, the RO, in part, 
denied service connection for a condition claimed as multiple 
myeloma (also claimed as skin cancer and rashes), essentially 
based on findings that there was no showing of any current 
diagnosis of multiple myelomas and no showing of multiple myeloma 
in service, the Board notes that at this point this theory of 
entitlement as to myeloma is moot.  However, the Board will still 
consider whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancer and rashes 
(also claimed as melanoma).  

In further considering evidence submitted after the RO's July 
2003 rating decision, the Board notes that VA and private 
treatment records showed diagnoses of and treatment for actinic 
keratoses, seborrheic dermatitis, basal cell carcinoma, and 
squamous cell carcinoma in situ, on multiple locations on the 
Veteran's skin.  The Board notes that these records submitted 
subsequent to July 2003, while new, are not material because such 
evidence, while continuing to show the Veteran has current 
disabilities of skin cancer and rashes, does not include 
objective medical nexus evidence of a chronic skin disability 
that may be related to active service.  The Board also notes that 
the evidence submitted subsequent to July 2003 does not include 
competent medical evidence that links any current skin condition 
to the Veteran's presumed exposure to Agent Orange in service, or 
showing that the Veteran has a listed condition for which 
presumptive service connection is warranted based on Agent Orange 
exposure.  Because this new evidence does not address the bases 
on which the claim was previously denied, such evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

With regard to the Veteran's statements and testimony, the Board 
notes that he has essentially contended that his skin cancer and 
rashes are related to exposure to Agent Orange and alternatively 
to his excessive exposure to the sun while in Vietnam.  The Board 
appreciates the Veteran's testimony provided, as well as his 
active duty service in Vietnam.  While the Veteran's statements 
are presumed credible, he is not shown to have expertise in 
relating a current skin condition to a condition of service.  
While the Veteran is certainly competent to report his 
experiences in Vietnam - including being exposed to the sun, 
without protection, and his current experiences/symptoms with 
skin cancer and rashes, as a layperson, without the appropriate 
medical training or expertise, he is not competent to render a 
probative opinion on a medical matter, to include whether he has 
a current skin cancer or current skin rash related to service - 
whether to Agent Orange exposure or excessive sun exposure 
therein.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that new and 
material evidence to reopen the claim for service connection for 
skin cancer and rashes has not been received.  As such, the 
requirements for reopening the claim are not met, and since the 
Veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The Veteran has not submitted new and material evidence to reopen 
the previously denied claim of service connection for skin cancer 
and rashes, and the appeal is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


